Citation Nr: 1702454	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  13-21 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for epistaxis and rhinorrhea.  

2.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.  

3.  Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1985 to December 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2010, February 2014, and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2013 and March 2015, the Veteran requested a hearing before the Board. The hearing was scheduled for September 2016.  However, in August 2016, the Veteran's representative stated that he desired to withdraw his hearing request.  

In August 2016, the Veteran appears to have raised the issues of entitlement to service connection for vertigo and depression.  The Veteran is advised that his statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of entitlement to service connection for bilateral pes planus and entitlement to an increased rating for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's epistaxis and rhinorrhea have been manifested by nasal polyps. 


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for epistaxis and rhinorrhea have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service medical records has been completed.  A VA examination was provided in December 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the December 2013 VA medical examination is adequate for adjudication purposes because they provide the results of comprehensive assessments and all information required for rating purposes. 

The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. Therefore, the Board finds that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claim. 

 Accordingly, the Board will address the merits of the claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102  (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

 Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's epistaxis and rhinorrhea rated under 38 C.F.R. § 4.97, Diagnostic Code 6502-6522 (2016).

Under Diagnostic Code 6502, a 10 percent rating is warranted for deviation of the nasal septum, of traumatic origin only, with a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2016).  

Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).  

The Veteran underwent a VA examination in December 2013.  The Veteran reported that his symptoms included a runny nose.  He stated that his symptoms worsened over the past few years.  At night he had post nasal drip with cough.  The Veteran did not take prescribed medication for his symptoms, but reported that he used Sudafed at times.  The examiner initially checked the box to indicate that there were no nasal polyps.  Examination revealed right nasal congestion, no drainage, and a slight headache.  The examiner found complete obstruction on one side due to rhinitis and permanent hypertrophy of the nasal turbinates.  Examination also revealed blockage of both nasal passages, erythema, localized swelling of the sinus and nasal mucosa, and nasal polyps bilaterally.  

Based on the evidence above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent disability rating is warranted for epistaxis and rhinorrhea.  The Board notes that the July 2013 examiner checked a box that indicated no nasal polyps.  However in the section of the examination report used to explain pertinent physical findings related to his epistaxis and rhinorrhea, the examiner explained such physical findings, and specified that those findings included nasal polyps.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds that the examiner's written comments are a more accurate representation of the findings, and entitled to more probative weight than a checked box on the examination report.  

Accordingly, resolving reasonable doubt in favor of the Veteran, and based on the competent and credible evidence which indicates the Veteran's epistaxis and rhinorrhea were manifested by nasal polyps, the Board concludes that a 30 percent disability rating is warranted.  

The Board has considered entitlement to a disability rating in excess of 30 percent, but notes that this is the maximum schedular rating under Diagnostic Code 6522.  The Board has considered whether there is any other schedular basis for granting a higher rating or separate compensable rating but has found none.

Other Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran in the form of correspondence, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has also afforded the Veteran full competence and credibility relative to his claim for an increased rating for epistaxis and rhinorrhea, which resulted in a schedular maximum evaluation for this disability.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, as explained above, the evidence does not show the disability on appeal has substantially fluctuated in severity over the pendency of the appeal period.  As such, a staged rating is not applicable in this case.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria. There is no indication in the record that the average industrial impairment from this individual disability or from the Veteran's service connected disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.


ORDER

A 30 percent schedular rating for epistaxis and rhinorrhea is granted throughout the period of the claim, subject to the criteria governing the payment of monetary benefits.


REMAND

Migraine Headaches 

The Veteran underwent a routine future VA examination in May 2015.  The examiner found that the Veteran's migraine headache disability required medication, which included Botox injections, Verapamil, and Sumatriptan.  His symptoms included headache pain, constant head pain, pulsating or throbbing pain, pain on both sides of the head, and the entire head, nausea, sensitivity to light, sensitivity to sound, changes in vision, and blurry vision.  The head pain lasted one to two days.  The examiner found that the Veteran did not experience prostrating attacks of headache pain.  The examiner also found that the Veteran's migraine headache disability did not impact his ability to work.   

VA treatment records during this period showed that the Veteran used various medications and injections to treat his migraines.  His headaches were described as left temporal headaches with radiation to the back of the neck that were throbbing in quality.  Symptoms also included photophobia, nauseam and decreased appetite.  The Veteran also had tension headaches.  March 2013 VA treatment record indicated classic severe migraines, which occurred seven to eight times per month.  August 2016 VA treatment records indicated that the Veteran reported good results with injections and that the intensity and frequency of the headaches improved.  

In August 2016, the Veteran reported that he was unable to work due to his migraines.  He explained that he was fired from his job because he missed often missed work due to his migraine headaches.  He stated that he was unable to open his eyes when his migraines were severe. 

The evidence shows that the Veteran's migraine headaches may be more severe than the May 2015 VA examination report reflects.  The May 2015 VA examiner found that the Veteran's attacks were not prostrating and that they did not impact his ability to work.  The examiner did not provide rationale in support of his findings.  Therefore, the Board finds that another VA examination is needed to determine the current severity of the Veteran's migraine headache disability.  

Pes Planus

The Veteran asserts that his currently diagnosed pes planus is related to service.  

Service treatment records contained multiple entries of treatment for bilateral pes planus.  The Veteran's December 1984 enlistment examination documented moderate pes planus, asymptomatic.  January 1991 service treatment records indicated bilateral pes planus and a very tender metatarsal joint with deep palpation.  The assessment was severe pes planus, bilaterally.  The Veteran complained of pain in the arches when walking or running.  The Veteran denied activity, but reported increased activity over the past month.  In February 1991, the Veteran reported left foot pain for two to three months.  There was tenderness along the plantar fascia and his symptoms included severe pronation.  He was prescribed arch supports and Motrin.  March 1991 findings included severe pronation.  He continued to wear orthotics. 

The Veteran underwent a VA examination in March 2010.  The Veteran stated that his bilateral pes planus was secondary to his service-connected bilateral knee disability.  The examiner diagnosed bilateral flat foot deformity with secondary hammertoe.  The examiner opined that his bilateral foot disability was not caused or aggravated by his service-connected knee disability.  The examiner explained that the Veteran's bilateral knee range of motion, leg alignment, and bilateral knee strength are too functional to cause or aggravate the natural course of his preexisting flat foot disability.   The examiner also stated that the service treatment records did not document any injury pattern sufficient to alter the natural progress of the disease. 

In June 2010, the Veteran stated that the countless road marches during service caused him to develop flat feet.  He also stated that he did not have flat feet prior to service.  

The Board finds that the March 2010 VA examination in inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). Specifically, the examiner found that there was no documented injury during service sufficient to alter the natural progression of his preexisting bilateral foot disorder.  However, the examiner did not explain why the Veteran's bilateral pes planus, which was found to be asymptomatic on enlistment into service, did not permanently worsen beyond natural progression during service even though the service treatment records documented severe pes planus, pronation, and prescribed orthotics.  Accordingly, a remand is required to afford the Veteran another VA examination.  


Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R.
§ 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the current nature and severity of his service-connected migraine headache disability.  Ensure that the examiner provides all information required for rating purposes, including whether the migraine headache disability results in severe economic adaptability.  The rationale for all opinions expressed must be provided.

3.  Thereafter, the RO or the AMO should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all feet, disorders present during the period of the claim. All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following with respect to each hip disorder present during the period of the claim:

(a) With respect to any pes planus present during the period of the claim, the examiner should state an opinion as to whether the disorder permanently increased in severity during the Veteran's active service and if so whether the service increase was clearly and unmistakably due to natural progress. 

(b) With respect to any other foot disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.

The examiner must consider the Veteran's lay statements of record, to include his statement that his pes planus was caused by countless road marches during service.  

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. §§ 3.158 , 3.655 (2016).

5.  The RO or the AMO should also undertake any additional development deemed necessary.

6.  Then, the RO or the AMO should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


